DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because claim 30 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows sufficient and definite structure for the aforementioned functions (e.g., [0034], [0042]-[0043], [0093]-[0094], [0096]-[0099], [0104]; FIG. 2, FIG. 7).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-12, 15-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2019/0253121) in view of Ashraf et al. (US 2021/0314962).
Regarding Claim 1, Islam teaches a method of wireless communication performed by a user equipment (UE), comprising:
identifying one or more spectral efficiency ranges that are to be used to select a modulation and coding scheme (MCS) for a communication ([0071] A 5-bit MCS table is obtained from the CQI table with additional choices for spectral efficiency points (i.e., modulation and coding rates) which the base station uses for choosing an MCS for a subsequent scheduled transmission so that BLER target can be met; [0074] Decoupling an MCS table configuration from a CQI table/BLER target configuration allows for more flexible resource allocation and operation at a wide range of SE points; [0123] In mapping example 1, both minimum and maximum SE points are used in the MCS table. Whereas in example 2, the minimum SE point is kept however maximum SE point in the MCS table and CQI table is different; [0133] As there are 15 entries in a CQI table, and MCS table allows for 32 entries, entries from CQI table are preserved and additional entries are obtained by interpolation of SE points of the consecutive CQI indices or extrapolation of some CQI entries; [0208] MCS tables indicated by second and third configuration messages have different spectral efficiency range); and
transmitting the communication using the MCS selected based at least in part on the one or more spectral efficiency ranges.
	However, Islam does not teach MCS for a sidelink communication; and transmitting the sidelink communication using the MCS.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ashraf’s method with Islam’s method so that the quality of the sidelink communication can be improved with the selected MCS, and more reliable and robust channels can be established between the UEs.

Regarding Claim 2, the combination of Islam and Ashraf, specifically Islam teaches wherein a spectral efficiency range, of the one or more spectral efficiency ranges, is associated with a first index value and a second index value of a mapping of index values to spectral efficiency values ([0074] a proposed MCS table can use the minimum SE point of the CQI table, and optionally can use all available indices to indicate MCS; [0106] CQI index 1 in the above table can indicate the following code rate values as well. Spectral efficiency values can be obtained by code rate×modulation order).

Regarding Claim 3, the combination of Islam and Ashraf, specifically Islam teaches wherein a spectral efficiency range, of the one or more spectral efficiency 

Regarding Claim 4, the combination of Islam and Ashraf, specifically Islam teaches receiving a configuration that indicates the one or more spectral efficiency ranges, wherein the one or more spectral efficiency ranges are identified based at least in part on the configuration ([0074] UE receives configuration messages for BLER target and/or CQI table and/or MCS table … Decoupling an MCS table configuration from a CQI table/BLER target configuration allows for more flexible resource allocation and operation at a wide range of SE points; [0208] MCS tables indicated by second and third configuration messages have different spectral efficiency range).

Regarding Claim 5, the combination of Islam and Ashraf, specifically Islam teaches wherein the one or more spectral efficiency ranges are based at least in part on at least one of a measurement associated with a set of resources for sidelink communications or a capability of the UE ([0095] A CQI index can be obtained based on the block error rate target as well as SNR measurements in connection with a channel state information reference signal).

Regarding Claim 6, the combination of Islam and Ashraf, specifically Islam teaches wherein the one or more spectral efficiency ranges include a single spectral efficiency range ([0123] In mapping example 1, both minimum and maximum SE points 

Regarding Claim 7, the combination of Islam and Ashraf, specifically Islam teaches selecting the MCS from a set of MCSs enabled for the UE, wherein the MCS is associated with a spectral efficiency within the spectral efficiency range ([0071] A 5-bit MCS table is obtained from the CQI table with additional choices for spectral efficiency points (i.e., modulation and coding rates) which the base station uses for choosing an MCS for a subsequent scheduled transmission; [0133] As there are 15 entries in a CQI table, and MCS table allows for 32 entries, entries from CQI table are preserved and additional entries are obtained by interpolation of SE points of the consecutive CQI indices or extrapolation of some CQI entries).

Regarding Claim 8, the combination of Islam and Ashraf, specifically Islam teaches selecting a set of MCSs from a plurality of sets of MCSs enabled for the UE ([0098] An MCS table selection may or may not be dependent on which CQI table is being used. In one aspect, an MCS table is also configured as part of CSI resource setting, when MCS table to be used for transmission is derived from the CQI table being used for CQI reporting by UE); and
selecting the MCS from the set of MCSs selected ([0071] A 5-bit MCS table is obtained from the CQI table with additional choices for spectral efficiency points (i.e., modulation and coding rates) which the base station uses for choosing an MCS for a subsequent scheduled transmission; [0098] An MCS table selection may or may not be dependent on which CQI table is being used. In one aspect, an MCS table is also configured as 

Regarding Claim 9, the combination of Islam and Ashraf, specifically Islam teaches selecting respective MCSs from a plurality of sets of MCSs enabled for the UE, wherein each MCS is associated with a spectral efficiency within the spectral efficiency range ([0071] A 5-bit MCS table is obtained from the CQI table with additional choices for spectral efficiency points (i.e., modulation and coding rates) which the base station uses for choosing an MCS for a subsequent scheduled transmission; [0098] An MCS table selection may or may not be dependent on which CQI table is being used. In one aspect, an MCS table is also configured as part of CSI resource setting, when MCS table to be used for transmission is derived from the CQI table being used for CQI reporting by UE); and
selecting the MCS from the respective MCSs ([0071] A 5-bit MCS table is obtained from the CQI table with additional choices for spectral efficiency points (i.e., modulation and coding rates) which the base station uses for choosing an MCS for a subsequent scheduled transmission; [0098] An MCS table selection may or may not be dependent on which CQI table is being used. In one aspect, an MCS table is also configured as part of CSI resource setting, when MCS table to be used for transmission is derived from the CQI table being used for CQI reporting by UE).

Regarding Claim 10, the combination of Islam and Ashraf, specifically Islam teaches wherein the one or more spectral efficiency ranges include a plurality of spectral efficiency ranges ([0078] There can be N (N being a positive integer) BLER targets for CQI reporting and corresponding CQI tables, where the candidate BLER targets and CQI tables can be UE specific or specified in standards), and wherein the plurality of spectral efficiency ranges are associated with a plurality of sets of MCSs enabled for the UE ([0078] A second UE-specific configuration message, independent of the first configuration message, is signaled to the UE to indicate which MCS table, from supported candidate MCS tables, can be assumed by the UE; [0098] The UE may be configured with M>=1 MCS tables).

Regarding Claim 11, the combination of Islam and Ashraf, specifically Islam teaches selecting a set of MCSs from the plurality of sets of MCSs ([0098] An MCS table selection may or may not be dependent on which CQI table is being used. In one aspect, an MCS table is also configured as part of CSI resource setting, when MCS table to be used for transmission is derived from the CQI table being used for CQI reporting by UE); and
selecting the MCS from the set of MCSs selected ([0071] A 5-bit MCS table is obtained from the CQI table with additional choices for spectral efficiency points (i.e., modulation and coding rates) which the base station uses for choosing an MCS for a subsequent scheduled transmission), wherein the MCS is associated with a spectral efficiency within a spectral efficiency range, of the plurality of spectral efficiency ranges, that is associated with the set of MCSs ([0071] A 5-bit MCS table is obtained from the CQI 

Regarding Claim 12, the combination of Islam and Ashraf, specifically Islam teaches selecting respective MCSs from the plurality of sets of MCSs ([0071] A 5-bit MCS table is obtained from the CQI table with additional choices for spectral efficiency points (i.e., modulation and coding rates) which the base station uses for choosing an MCS for a subsequent scheduled transmission; [0098] An MCS table selection may or may not be dependent on which CQI table is being used. In one aspect, an MCS table is also configured as part of CSI resource setting, when MCS table to be used for transmission is derived from the CQI table being used for CQI reporting by UE), wherein each MCS is associated with a spectral efficiency within a spectral efficiency range, of the plurality of spectral efficiency ranges, that is associated with a set of MCSs, of the plurality of sets of MCSs, from which the MCS is selected ([0071] A 5-bit MCS table is obtained from the CQI table with additional choices for spectral efficiency points (i.e., modulation and coding rates) which the base station uses for choosing an MCS for a subsequent scheduled transmission; [0098] An MCS table selection may or may not be dependent on which CQI table is being used. In one aspect, an MCS table is also configured as part of CSI resource setting, when MCS table to be used for transmission is derived from the CQI table being used for CQI reporting by UE); and


	Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 8.

Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 10.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 11.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 12.
	Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
	Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. in view of Ashraf et al. and 3GPP TS 36.321 V15.7.0 (2019-10).
Regarding Claim 13, the combination of Islam and Ashraf does not teach wherein the MCS is selected from a set of MCSs at a medium access control (MAC) layer of the UE, and wherein the sidelink communication is transmitted based at least in part on an indication, that identifies at least one of the MCS or the set of MCSs, from the MAC layer to a physical layer of the UE.
In an analogous art, 3GPP TS 36.321 teaches wherein the MCS is selected from a set of MCSs at a medium access control (MAC) layer of the UE (page 68, MAC entity shall … select a MCS), and wherein the sidelink communication is transmitted based at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP’s method with Islam’s method so that the sidelink communication is complying with the 3GPP standard, and the interoperability between the UEs and the network can be correctly accomplished.

Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 13.

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. in view of Ashraf et al. and 3GPP TS 36.213 V15.7.0 (2019-10).
Regarding Claim 14, the combination of Islam and Ashraf does not teach transmitting sidelink control information that identifies at least one of the MCS or a set of MCSs from which the MCS is selected.
In an analogous art, 3GPP TS 36.213 teaches transmitting sidelink control information that identifies at least one of the MCS or a set of MCSs from which the MCS is selected (page 478, the modulation order is determined using the “modulation and coding scheme” field (IMCS) in SCI format 0 … the modulation order is determined using the “modulation and coding scheme” field (IMCS) in SCI format 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP’s method with 

Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maki et al. (US 2021/0273759) teaches MCS tables with ranges of specifiable spectral efficiencies.
Kung et al. (US 2021/0136810) teaches method for transmitting sidelink measurement report.
Wang et al. (US 2020/0099467) teaches method for sending MCS.
Chen et al. (US 2022/0060276) teaches method of link adaptation for 5G NR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/Examiner, Art Unit 2413